                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                    WESTERN DMSION
                                     No. 5:20-CV-400-D ·
                                         1




    COLORADO BANKERS LIFE             )
    INSURANCE COMPANY,                )
                                      )
                                      )
                                      )
                   v.                 )                            ORDER
                                      )
    EPHESUS ASSET MANAGEMENT, LLC,    )
    et al.,                           )
                                      )
                          Defendants. )


           The court has reviewed the record and the governing law. After considering plaintiff's

    motion to consolidate [D.E. 24], and plaintiff/counter-defendant's partial motion to dismiss the

    second and third counterclaims [D.E. 20], the motions are DENIED as meritless. Whether the

    counterclaims will survive a motion for summary judgment is an issue for another day.

           SO ORDERED. This M day of July 2021.




                                                          J SC. DEVER'ID
                                                          United States District Judge




\




               Case 5:20-cv-00400-D Document 29 Filed 07/20/21 Page 1 of 1
